NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 3/7/2022:
The amendments to claims 1-5, 7, 9, 11, 13-15, 17 and 18 are acknowledged and accepted.
The amendments to the abstract and title are acknowledged and accepted. In view of the amendments, the objections to the abstract and title in the office action dated 12/7/2021 are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Spink (Reg. No. 47,107) on March 12, 2022.

The application has been amended as follows: 

In claim 18, lines 2-3, delete “the shielding attenuation in the surrounding housing wall of the housing”, and replace with --a shielding attenuation in a remainder of the surrounding housing--
,
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a transmission region is provided in a housing wall of the housing and wherein a transceiver connected to the RFID tag is also provided, which transceiver is configured to transmit and/or receive data from the RFID tag through the transmission region, wherein a double coil formed by two coil assemblies is provided directly above or below the transmission region for coupling to an external receiving unit of an external reading device and for coupling to the transceiver, in additional to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876